UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1210



YAWOVI AFIADEMANYO,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-900-314)


Submitted:   October 18, 2006             Decided:   November 6, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Kell Enow, LAW OFFICES OF ENOW AND PATCHA, Silver Spring, Maryland,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, Gretchen M. Wolfinger, TAX
DIVISION, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Yawovi Afiademanyo, a native and citizen of Togo, seeks

review of an order of the Board of Immigration Appeals (Board)

denying   his      motion    to    reconsider.         We   have    reviewed    the

administrative record and conclude that the Board did not abuse its

discretion    in    denying       Afiademanyo’s   motion.           See   8   C.F.R.

§ 1003.2(a), (b) (2006).

             Accordingly, we deny the petition for review for the

reasons   stated     by     the   Board.   See    In    re:   Afiademanyo,      No.

A95-900-314 (B.I.A. Jan. 18, 2006). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   PETITION DENIED




                                       - 2 -